Citation Nr: 1521567	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement an evaluation in excess of 10 percent for degenerative joint disease of the right knee.  

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of a service-connected disability.  

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee, entitlement to service connection for a left shoulder disability, entitlement to service connection for a left knee disability, entitlement to service connection for a right shoulder disability, entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of a service-connected disability, and entitlement to automobile and adaptive equipment or adaptive equipment only, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that a review of the electronic portion of the claims file, i.e. Virtual VA (VVA) and the Virtual Benefits Management System (VBMS) discloses that the Veteran has appealed a February 2015 AOJ determination granting service connection for major depressive disorder (MDD) with an initial 10 percent disability evaluation.  According to the electronic Veterans Appeals Control and Locator System (VACOLS) action on this claim is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlicon is not applicable in this case.


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied the Veteran's claim for service connection of a right shoulder disability and the Veteran did not appeal this decision. 

2.  Evidence received since the final July 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a right shoulder disability and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's July 2001 denial of the Veteran's claim for service connection of a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the July 2001 denial, and the claim of entitlement to service connection for a right shoulder disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a right shoulder disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection of a right shoulder disability was denied in an unappealed July 2001 rating decision.  The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

In the July 2001 rating decision that denied the claim, the RO denied the claim as the evidence did not establish a nexus between service and the claimed disability.  The RO also indicated that although the Veteran complained of right shoulder pain in May 2001, the condition had "largely resolved," but for some stiffness.

Since the July 2001 VA examination, VA medical records have been associated with the claim.  The records document assessed osteoarthritis of the right shoulder, and that the Veteran reported pain in the shoulder in and since service.  This, in conjunction with the evidence previously of record, relates to unestablished facts, necessary to support the claim, i.e. the presence of a right shoulder disability related to service.  As it is new and material, and presumed credible, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran claims that he incurred disabilities of the shoulders in service.  As noted above, he has related an onset of pain in the shoulders in service, particularly in the 1980s.  VA records reflect assessment of osteoarthritis years after discharge.  However, the Veteran's provided history along with the current diagnosis at least suggests that the Veteran's has a disability of the shoulders attributable to service.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, it is improper to weigh the evidence prior to determining if examination is warranted; the sole determination made as this stage relates to competence.

The Veteran also seeks service connection for a left knee disability.  Service connection has been in effect for arthritis of the right knee since 1998, and the available evidence documents assessment of patellofemoral syndrome of the left knee in 2012.  See February 2012 VA examination report.  However, the Veteran indicates a history of pain in this knee in and since service.  

Notably, service connection is also in effect for arthritis of the hips, status-post total hip replacement, with each hip assigned a 50 percent disability evaluation.  It is also thus conceivable that a service-connected disability has either caused or aggravated a disability of the left knee, to include by means of altered gait or weight distribution.  38 C.F.R. § 3.310.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2014), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

In February 2012 the Veteran was afforded a VA examination to address the severity of his right knee disability.  The examiner found no functional impairment, and objective examination results, including goniometrics, were obtained.  The Veteran was then employed and worked as a clerk.  He related that flare-ups, manifested by pain and swelling after standing for several hours, impacted the function of the lower leg.  The examiner did not attempt to outline any possible additional limitation of function during flare-ups, and the examiner's assessment of no functional loss of the right lower extremity is at odds with the Veteran's indication of functional impairment during flare-ups.  It is thus inadequate and must be returned.  Id.  

The claims of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence of a service-connected disability and entitlement to automobile and adaptive equipment or adaptive equipment only will be deferred pending adjudication of the claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate a claim of entitlement to service connection for disability on a secondary basis.  The Veteran must be notified of what portion of any evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization.

2.  Obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after approximately October 25, 2013.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, onset and etiology of any disability of the shoulders (left and right).

The claims folder and a copy of this remand should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion, and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any disability of the shoulders, including osteoarthritis, is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his shoulders in service and thereafter.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.


4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, onset and etiology of any disability of the left knee, to include patellofemoral syndrome.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of the left knee is attributable to service.

If, in response to the above requests, the examiner concludes that it is less likely than not that any disability of the left knee is attributable to service, the examiner is asked to address whether it is at least as likely as not that any diagnosed disability of the left knee is caused or aggravated by his service-connected right knee disability, and/or bilateral hip disability, to include as the result of an altered gait or weight distribution.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

5.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected right knee disability.

All indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also indicate whether the right knee disability has manifested by lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.. 

6.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


